DETAILED ACTION
Status of Claims:
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  the claim refers to “a second feedback look” the word “look” appears to be a typographical error and should be “loop”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding Claim 1:
	The claim states “a first step (A) of treating carbon contained in the wastewater by mean of oxygen” the phrase “by means of oxygen” renders the claim indefinite because it is not clear if it is requiring an addition of oxygen to the wastewater or if any oxygen present in the wastewater would meet this limitation. It is also not clear if the application is intending to invoke a mean plus function interpretation of the limitation.
	The claim state “a second step (B) of removing nitrogen contained in the treated water in the form of nitrogen gas” there is insufficient antecedent basis for the term “the treated water” and it is not clear if the claim is requiring nitrogen gas contained in the water to be removed or if the nitrogen is being removed by changing it into nitrogen gas. 
	The claim refers to “the supply of oxygen” there is insufficient antecedent basis for this limitation within the claims. 

Regarding Claim 3:
	The claim states the “setpoint…ratio is between 1 and 10.” This limitation renders the claims indefinite because it is not clear how a ratio can be a single number. It is not clear if the ratio is intended to be between 1:1 and 1:10 or some other value.

Regarding Claim 4:
	The claim states “a sixth step of modifying the setpoint of quantity representative of the concentration ratio so as to minimize a difference between the determination carried out in the fifth step and a setpoint of quantity representative of the concentration of nitrogen in the water at the end of the second step (B).” It is not clear what, if any, actual step is being required. It appears that it is simply limited to a mental process of determining a number that is closer to a known number without any results occurring. 

Regarding Claim 8:
	The claim states “wherein it also comprises” the word “it” renders the claim indefinite because it is not clear what the word is limited to. For the purposes of examination “it” will be interpreted as “the device for treating wastewater.”
	The claim refers to “the concentration ratio” there is insufficient antecedent basis for this term within the claims and it is not clear what “the concentration ratio” is. For the purposes of examination “the concentration ratio” will be interpreted as the ratio between the concentration of carbon and the concentration of nitrogen. 

Regarding Claim 9:
	The claim refers to “means for adjusting the setpoint” this phrase invokes means plus function interpretation, however there is no structure referred to in the specification that 

Regarding Claim 11:
	The claim refers to “means for defining a lower limit” this phrase invokes means plus function interpretation, however there is no structure referred to in the specification that meets this limitation. Therefore the claim is indefinite because it is not clear what structure the claim is being limited to. It does not appear that any structure is required to define a lower limit. 

Regarding Claim 14:
	The claim refers to “means for initializing” this phrase invokes means plus function interpretation, however there is no structure referred to in the specification that meets this limitation. Therefore the claim is indefinite because it is not clear what structure the claim is being limited to. It does not appear that any structure is required initialize, or that it is the same as the means for supplying.

The remaining claims are indefinite because they depend from indefinite claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The terms “means for supplying the first reactor with oxygen,” “means for determining a representative of a ratio” and means for determining a quantity representative of the concentration of nitrogen” are interpreted under 112(f) and respectively interpreted as a fan or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Balmer et al (FR 2955856, English machine translation provided).

Regarding Claim 8:
	Balmer teaches the device for treating wastewater comprising: a first reactor for treating carbon (second reactor for carbon pollution) (see pg. 4, line 129), supplied with wastewater, means for supplying the first reactor with oxygen (reagent means 44) (see pg. 4 line 133), the oxygen serving in particular to treat the carbon in the first reactor, a second reactor (third reactor 20) (see pg. 4 line 129-130) for removing nitrogen contained in the treated water in the form of nitrogen gas, taking the water at the outlet of the first reactor, the second reactor being distinct from the first reactor wherein it also comprises: means for determining a quantity representative of a ratio (C/N) between a concentration of carbon and a concentration of nitrogen in the water between the first reactor and the second reactor (third sensor 50 for COD and NH4) (see pg. 3 line 160- pg. 4 line 167), a first feedback loop configured for modifying an amount of oxygen (Qair) introduced into the first reactor by the means for 

Regarding Claim 9:
	Balmer teaches the device as claimed in claim 8, wherein it comprises means for adjusting the setpoint of quantity representative of the concentration ratio. The means for adjusting the setpoint is not a structural limitation, therefore it does not add patentable weigh to a device claim. Adjusting the setpoint can be done by a mental process, therefore the device of Balmer is capable of adjusting the setpoint. 

Regarding Claim 10:
	Balmer teaches the device as claimed in claim 8 wherein the means for determining a quantity representative of a concentration ratio comprise at least one sensor and/or an analyzer for determining a chemical oxygen demand and a concentration of ammonium (third sensor 50 for COD and NH4) (see pg. 3 line 160- pg. 4 line 167).

Regarding Claim 11:
	Balmer teaches the device as claimed in claim 8, wherein it also comprises: a sensor for measuring dissolved oxygen in the first reactor (second sensor 48 measures quantity of oxygen (DO)) (see pg. 8 lines 320-325, pg. 9 lines 337-342), and means for defining a lower limit of quantity of oxygen introduced into the first reactor, the lower limit depending on a measurement carried out by the sensor for measuring dissolved oxygen in the first reactor. The means for defining the lower limit is not a structural limitation and therefore does not add patentable weight to the device claim. 

Regarding Claim 12:
	Balmer teaches the device as claimed in claim 8, wherein it also comprises: means for determining a quantity representative of the concentration of nitrogen in the water at the outlet of the second reactor (sensor 50 in outlet 14) (see fig. 1), and a second feedback loop configured for modifying the setpoint of quantity representative of the concentration ratio so as to minimize a difference between the quantity representative of the concentration of nitrogen in the water at the outlet of the second reactor and a setpoint of quantity representative of the concentration of nitrogen in the water at the outlet of the second reactor. The feedback loop is not a structural limitation and does not add patentable weight to the device claim. Balmer teaches a control system therefore it is able to modify the setpoints.

Regarding Claim 13:


Regarding Claim 14:
	Balmer teaches the device as claimed in claim 8, wherein it also comprises means for initializing the amount of oxygen introduced into the first reactor to a given value (means 68 for compressor control 44) (see pg. 5 line 171), as a function of one or more measurements or determinations carried out by at least one among: a sensor of flow rate wastewater supplying the first reactor, a sensor or an analyzer of chemical oxygen demand or of total organic carbon in the wastewater supplying the first reactor, a sensor of dissolved oxygen in the water of the first reactor, the means for determining a quantity representative of a ratio (C/N) between a concentration of carbon and a concentration of nitrogen in the water at the outlet of the first reactor (second sensor 48 measures quantity of oxygen (DO), regulation device is connected to sensor 48) (see pg. 8 lines 320-325, pg. 9 lines 337-342).


	Balmer teaches the device as claimed in claim 8, wherein the means for supplying the first reactor with oxygen comprise means for supplying with air (see pg. 1 line 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balmer et al (FR 2955856, English machine translation provided).

Regarding Claim 1:
	Balmer teaches the method for treating wastewater comprising: a first step (A) of treating carbon contained in the wastewater by means of oxygen (reagent is air) (see pg. 2 line 64), carried out in a first reactor (reactor for carbon pollution) (see pg. 3 lines 1-2), a second step (B) of removing nitrogen contained in the treated water in the form of nitrogen gas (nitrification reactor) (see pg. 3 lines 1-2), distinct from the first step and carried out at the end of the first step (A) in a second reactor distinct from the first reactor (each reactor is separate) (see fig. 1), wherein it also comprises: a third step of determining a quantity representative of a ratio (C/N) between a concentration of carbon (COD at outlet of second reactor) (see pg. 4 lines 157-162) and a concentration of nitrogen in the water between the first step (A) and the second step (B) (third sensor for NH4s) (see pg. 5 lines 164-167), a fourth step of controlling the supply of oxygen necessary for the first step (A) so as to control the feed of oxygen (regulation device to deliver the target quantity of oxygen) (see pg. 5 lines 168-178).
	Balmer does not explicitly teach comparing the ratio to minimize a difference between the determination carried out in the third step and a strictly positive setpoint (a ratio is positive) of quantity representative of the concentration ratio. It would have been obvious to one skilled in the art that the difference between the ratio and the setpoint is minimized in 

Regarding Claim 2:
	Balmer teaches the method claimed in claim 1, wherein during the fourth step, an amount of oxygen supplying the first reactor increases when the quantity representative of a concentration ratio determined in the third step is greater than the setpoint of quantity representative of the concentration ratio (regulation device to deliver the target quantity of oxygen) (see pg. 5 lines 168-178).
 
Regarding Claim 3:
	Balmer teaches the method as claimed in claim 1, wherein for the representative quantity, the concentration of carbon is derived from a measurement of chemical oxygen demand (COD) and the concentration of nitrogen is a concentration of N-NH4+ (see pg. 6 lines 208-211), and in that the setpoint of quantity representative of concentration ratio is between 1 and 10.
	Balmer does not disclose that the concentration is in mg/l or that the ratio is between 1 and 10.  Balmer further teaches that the control is maintained to reduce the electrical consumption of the system (see pg. 2 lines 38-47). It would have been obvious to one skilled in the art to use mg/l as the concentration because it is the simple substitution of one known concentration measurement with another known concentration measurement. Further as the concentration is used for a ratio the units cancel out and do not contribute to the final value, 

Regarding Claim 4:
	Balmer teaches the method as claimed in claim 1, wherein it also comprises: a fifth step of determining a quantity representative of the concentration of nitrogen in the water at the end of the second step (B) (sensor 50 in outlet 14) (see fig. 1), a sixth step of modifying the setpoint of quantity representative of the concentration ratio so as to minimize a difference between the determination carried out in the fifth step and a setpoint of quantity representative of the concentration of nitrogen in the water at the end of the second step (B). The sixth step does not add patentable weight because it is mental process of selecting a number that does not change the method of operation. 

Regarding Claim 5:


Regarding Claim 6:
	Balmer teaches the method as claimed in claim 1, wherein it also comprises an eighth step of initializing the supply of oxygen used during the first step (A) to a given value, as a function of one or more variables, at least one of which is among: a measurement of flow rate of wastewater supplying the first step (A), a measurement of chemical oxygen demand (COD) or of total organic carbon (TOC) in the wastewater supplying the first step (A), a measurement of dissolved oxygen (DO) in the water during the first step (A), the quantity representative of the concentration ratio determined in the third step (second sensor 48 measures quantity of oxygen (DO), regulation device is connected to sensor 48) (see pg. 8 lines 320-325, pg. 9 lines 337-342).

Regarding Claim 7:
	Balmer teaches the method as claimed in claim 1, wherein it also comprises a ninth step defining a lower limit of the amount of oxygen (Qair) used during the first step (A), the lower .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chudoba et al (USPN 6,254,778), which teaches a method for controlling the air introduced into a first reactor based on the carbon concentration and nitrogen concentration in the reactor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/23/2021